SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-53371 GRYPHON RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0465540 (IRS Employer Identification Number) 1313 East Maple Street, Suite 201-462 Bellingham, Washington 98225 (Address of principal executive offices)(Zip Code) (360) 685-4238 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x The issuer had 105,025,000 shares of common stock issued and outstanding as of August 12, 2011. Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Balance Sheets at June 30, 2011 (unaudited) and September 30, 2010 (audited) 1 Unaudited Statements of Operations for the three and nine month periods ended June 30, 2011 and June 30, 2010 and the Exploration Stage Period of January 16, 2006 through June 30, 2011 2 Unaudited Statements of Cash Flows for the nine month periods ended June 30, 2011 and June 30, 2010 and the Exploration Stage Period of January 16, 2006 through June 30, 2011 3 Unaudited Supplemental Disclosure of Non-cash Investing and Financing Activities for the nine month periods ended June 30, 2011 and June 30, 2010 and the Exploration Stage Period of January 16, 2006 through June 30, 2011 4 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 PART II. Other Information 19 Item 1. Legal Proceedings 19 Item 1a. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 24 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) QIII-11 Period Ended June 30, 2011 GRYPHON RESOURCES, INC. (An Exploration Stage Company) Balance Sheets June 30, (unaudited) September 30, (See Note 1) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Advances from shareholder - Total current liabilities Total liabilities STOCKHOLDERS’ EQUITY Stockholders’ Equity (Note 4): Common shares, 400,000,000 shares with par value $0.001 authorized, 105,025,000 shares issued and outstanding at June 30, 2011; 96,775,000 shares issued and outstandingat September 30, 2010 $ $ Paid-in Capital ) Common shares subscribed but not issued Accumulated deficit in the exploration stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to financial statements are an integral part of these financial statements 1 Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) Three months ended June 30, 2011 Three months ended June 30, 2010 Nine months ended June 30, 2011 Nine months ended June 30, 2010 January 16, 2006(inception) through June 30, 2011 EXPENSES: Exploration expenses $ $
